EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Todd Keeler on June 30, 2021 to amend the claims as following:

Claim 1 (Currently Amended): A method for managing parameter ranges of a remote sensing device in a monitoring system, the method comprising: 
storing, at a server of the monitoring system, a plurality of predetermined parameter ranges for [a] the remote sensing device; wherein said storing of the plurality of predetermined parameter ranges for the remote sensing device comprises storing a predetermined upper bound and a predetermined lower bound for each of the predetermined parameter ranges; 
receiving, by the server, from the remote sensing device a measured parameter measured at the remote sensing device; wherein said receiving the measured parameter from the remote sensing device comprises receiving an alert that includes the measured parameter, the alert indicating that the measured parameter is outside of a second parameter range of the remote sensing device;
determining, by the server,  a first parameter range based on the plurality of predetermined parameter ranges such that the measured parameter is within the first parameter wherein said determining the first parameter range comprises determining a first upper bound of the first parameter range  by selecting a closest one of the predetermined upper bounds and predetermined lower bounds that is greater than the measured parameter and determining a first lower bound of the first parameter range by selecting a closest one of the predetermined upper bounds and the predetermined lower bounds that is less than the measured parameter; and 
transmitting, by the server,  a message to the remote sensing device that includes the first parameter range;
[wherein storing the plurality of predetermined parameter ranges comprises storing a predetermined upper bound and predetermined lower bound for each of the predetermined parameter ranges;
wherein determining the first parameter range comprises:
determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges; and
determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges; and]
wherein [the] a first one of the plurality of the predetermined parameter ranges is associated with a first user of the monitoring system, and [the] a second one of the plurality of the predetermined parameter ranges is associated with a second user of the monitoring system.

Claim 2 (Canceled).

Claim 5 (Currently Amended): The method according to claim 1, further comprising:
receiving, by the server, a second measured parameter from the remote sensing device, wherein the second measured parameter is outside of the first parameter range; 
determining, by the server, which of the first upper bound and the lower bound was crossed based on the second measured parameter; 
determining, by the server,  which of the first user and the second user is associated with the one of the first upper bound and the first lower bound determined to be crossed; and
transmitting, by the server,  a message to the determined one of the first user and the second user that is associated with the one of the first upper bound and the first lower bound determined to be crossed indicating the one of the first upper bound and the first lower bound has been crossed.

Claim 6 (Currently Amended): The method according to claim 5, wherein said receiving the second measured parameter comprises receiving an alert that includes the second measured parameter, the alert indicating that the second measured parameter is outside of the first parameter range.

Claim 7 (Canceled).

Claim 8 (Currently Amended): The method according to claim [7] 1, wherein:
of the plurality of the predetermined parameter ranges are greater than the measured parameter, the first upper bound is selected to be undefined; and
when none of the predetermined upper bounds and predetermined lower bounds of the plurality of the predetermined parameter ranges are less than the measured parameter, the first lower bound is selected to be undefined.

Claim 9 (Currently Amended): The method according to claim [7] 1, wherein the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds.

Claim 11 (Currently Amended): An apparatus for managing parameter ranges of a remote sensing device in a monitoring system comprising:
a memory;
a processor in communication with the memory and configured to:
store a plurality of predetermined parameter ranges for [a] the remote sensing device in the memory; wherein the processor configured to store the plurality of predetermined parameter ranges for the remote sensing devices comprises the processor configured to store a predetermined upper bound and predetermined lower bound for each of the predetermined parameter ranges;
receive from the remote sensing device a measured parameter measured at the remote sensing device; wherein the processor configured to receive the measured parameter from the remote sensing device comprises receiving an alert that includes the measured parameter, the alert indicating that the measured parameter is outside of a second parameter range of the remote sensing device;
determine a first parameter range based on the plurality of predetermined parameter ranges such that the measured parameter is within the first parameter range; wherein the processor configured to determine the first parameter range comprises the processor configured to select a closest one of the predetermined upper bounds and predetermined lower bounds that is greater than the measured parameter as a first upper bound of the first parameter range, and select a closest one of the predetermined upper bounds and the predetermined lower bounds that is less than the measured parameter as a first lower bound of the first parameter range; and
transmit a message to the remote sensing device that includes the first parameter range;
[wherein the processor configured to store the plurality of predetermined parameter ranges comprises the processor configured to store a predetermined upper bound and predetermined lower bound for each of the predetermined parameter ranges; 
wherein the processor configured to determine the first parameter range comprises the processor configured to:
determine a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges; and
determine a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges; and]
wherein [the] a first one of the plurality of the predetermined parameter ranges is associated with a first user of the monitoring system, and [the] a second one of the plurality of the predetermined parameter ranges is associated with a second user of the monitoring system.

Claim 12 (Canceled).

Claim 17 (Canceled).

Claim 18 (Currently Amended): The apparatus according to claim [17] 11, wherein:
when none of the predetermined upper bounds and predetermined lower bounds of the plurality of the predetermined parameter ranges are greater than the measured parameter, the processor configured to select the first upper bound as undefined; and
when none of the predetermined upper bounds and predetermined lower bounds of the plurality of the predetermined parameter ranges are less than the measured parameter, the processor configured to select the first lower bound as undefined.

Claim 19 (Currently Amended): The apparatus according to claim [17] 11, wherein the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds of the plurality of the predetermined parameter ranges.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a method for managing parameter ranges of a remote sensing device in a monitoring system, the method comprising: storing, at a server of the monitoring system, a plurality of predetermined parameter ranges for the remote sensing device; wherein said storing of the plurality of predetermined parameter ranges for the remote sensing device comprises storing a predetermined upper bound and a predetermined lower bound for each of the predetermined parameter ranges; receiving, by the server, from the remote sensing device a measured parameter measured at the remote sensing device; wherein said receiving the measured parameter from the remote sensing device comprises receiving an alert that includes the measured parameter, the alert indicating that the measured parameter is outside of a second parameter range of the remote sensing device; determining, by the server,  a first parameter range based on the plurality of predetermined parameter ranges such that the measured parameter is within the first parameter range; wherein said determining the first parameter range comprises determining a first upper bound of the first parameter range  by selecting a closest one of the predetermined upper bounds and predetermined lower bounds that is greater than the measured parameter and determining a first lower bound of the first parameter range by selecting a closest one of the predetermined upper bounds and the predetermined lower bounds that is less than the measured parameter; and transmitting, by the server,  a message to the remote sensing device that includes the first parameter range; wherein a first one of the plurality of the predetermined parameter ranges is associated with a first user of the monitoring system, and a second one of the plurality of the predetermined parameter ranges is associated with a second user of the monitoring system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QUANG PHAM/Primary Examiner, Art Unit 2684